Per Curiam.
Letting land upon shares, if for a single crop, is no lease of the land, and the owner alone must bring trespass for breaking the close. (Cro. Eliz. 143.) Schenck and Curtiss were tenants in common off the corn; but the omission to join Curtiss was only to be taken advantage of by pleading it in abatement. (1 Saund. 291. G.)
We ought to intend that the action of replevin was at "an end when this suit was brought, if we can take notice of it all. It was not pleaded, arid the only proof of. its existence was by parol.
The judgment must be affirmed.